

113 HR 3358 IH: Fairness for Individuals Using Exchange Websites Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3358IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Messer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for an exemption from the individual mandate under the Patient Protection and Affordable Care Act for individuals residing in States in which the Exchange Websites are not fully functional, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Individuals Using Exchange Websites Act of 2013.2.Exemption from ACA individual mandate for individuals residing in States with an Exchange for which the Website has not received a certification of functionality(a)HHS certificationThe Inspector General of the Department of Health and Human Services shall certify the Website of an Exchange established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) once such Website is determined, based on the criteria specified under subsection (b), to be fully functional for the purpose of enrolling through such Exchange in qualified health plans (as defined in section 1301(a) of such Act (42 U.S.C. 18021(a))).(b)CriteriaNot later than 30 days after the date of the enactment of this Act, the Comptroller General of the United States shall specify criteria for determining whether the Website of an Exchange described in subsection (a) is fully functional for the purpose described in such subsection.(c)Special enrollment period following date of certificationSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended—(1)in subparagraph (C), by striking at the end and;(2)in subparagraph (D), by striking the period and inserting ; and; and(3)by adding at the end the following new subparagraph:(E)in the case of an Exchange for which the Website is certified under section 2(a) of the Fairness for Individuals Using Exchange Websites Act of 2013 after December 31, 2013, a special enrollment period of at least 3 months beginning after the date of such certification..(d)Exemption from ACA individual mandateSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Individuals unable to enroll in a health plan online(A)Individuals residing in States with uncertified Exchange WebsitesAny applicable individual for any month during which the individual resides in a State for which the Exchange Website is not certified under section 2(a) of the Fairness for Individuals Using Exchange Websites Act of 2013.(B)Individuals residing in States with Exchange Websites certified after December 31, 2013In the case of an Exchange for a State with respect to which the Website is certified under section 2(a) of the Fairness for Individuals Using Exchange Websites Act of 2013 after December 31, 2013, any applicable individual for any month—(i)beginning before the last day of the special enrollment period provided by such Exchange pursuant to section 1311(c)(6)(E) of the Patient Protection and Affordable Care Act; and(ii)during which the individual resides in such State..(e)Effective dateThe amendments made by—(1)subsection (c) shall take effect as if included in the enactment of section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031); and(2)subsection (d) shall take effect as if included in the amendments made by section 1501 of such Act.